Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/21 has been entered. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Yuan (US 2007/0287786) for the following reasons:
Yuan teaches an interlayer film for laminated glass having a one-layer structure or two or more-layer structure, the interlayer film comprising: a first layer containing a polyvinyl acetal resin and a plasticizer, wherein a degree of acetylation of the polyvinyl acetal resin in the first layer when calculated from the amount of less than 15wt% residual ester groups would overlap the claimed range of 7% by mole or more, wherein the first layer further contains silica particles, and a glass transition temperature of the first layer is less than 30oC. 
However, Yuan teaches the ratio of a content of the silica particles in the first layer to a total content of the polyvinyl acetal resin and the plasticizer in the first layer is approximately 0.0005 to 0.08 which is outside of the ratio as now required by claim 1.
Upon updating the searches, the present claims are also allowable over Keller et al. (US 8,039,112) for the following reasons:
Keller teaches an interlayer film laminated glass having a one-layer structure or two or more-layer structure, the interlayer film comprising: a first layer containing a polyvinyl acetal 
However, Keller fails to teach degree of acetylation of the polyvinyl acetal resin in the first layer and glass transition temperature of the first layer values as required by claim 1. 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787